IN THE COURT OF APPEALS OF IOWA

                                      No. 22-1138
                               Filed September 21, 2022


IN THE INTEREST OF L.L.-F. and L.L.-F.,
Minor Children,

L.F., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Carrie K. Bryner,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Alexander S. Momany of Howes Law Firm, P.C., Cedar Rapids, for

appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Katherine M. Hartman Eastvold, North Liberty, attorney and guardian ad

litem for minor children.



       Considered by Bower, C.J., and Tabor and Badding, JJ.
                                         2


BOWER, Chief Judge.

       L.F. challenges the termination of his parental rights regarding his children

L.L.-F. and L.L.-F., born in 2014 and 2015. On our de novo review, see In re W.M.,

957 N.W.2d 305, 312 (Iowa 2021), we affirm.

       In August 2020, the mother sent the children to the father in Ohio to avoid

removal by the Iowa Department of Health and Human Services (DHHS). The

father was on probation and parole at the time. No relationship or contact with the

children had occurred for several years before the placement. During the five

months the children were in his care, the father abdicated most child care to his

girlfriend. The children did not regularly attend school nor receive necessary

medical and dental care.

       In December, the father tested positive for cocaine and, in January 2021,

he assaulted his girlfriend in front of the children. The older child could clearly

describe the assault and also tested positive by a hair stat for cocaine.

       The mother and maternal grandmother brought the children back to Iowa.

Custody of the children was removed from both parents and transferred to DHHS

for placement with a relative. This arrangement was in effect at the time of the

termination hearing.

       The father participated in domestic-violence and anger-management

classes and drug testing as part of his probation in Ohio, successfully completing

his probation in February 2022. The father remarried, and the children met his

new wife through video calls with their maternal grandmother, but DHHS was not

informed. DHHS denied the father’s subsequent request that his wife be allowed

to participate in the supervised calls. At the time of the hearing, Ohio’s human
                                           3


services department had reported new concerns of domestic violence by the father

and the children’s younger half-sibling had been placed in foster care with the

father’s visits ordered to be fully supervised.

       The children—young as they are—have told the DHHS worker they want to

remain in their current placement where they feel safe.           The older child has

nightmares, has refused to attend video visits with the father at times, and refuses

in-person visits. A witness testified the older child “struggles a lot after doing visits

with [the father.]” The younger child shared he would “get whoopings all the time

with the belt.” The children have shown behavior issues in the past and are

presently engaged in therapy.

       The father asserts he was “not provided any reasonable opportunity or

efforts to allow him to have any meaningful chance to reunify with his children.”1

He also briefly states the children could have been returned to his care, the court

should have provided additional time for him to reunify with the children, and the

court should have applied an exception to termination because the children were

in the care of a relative.

       The father’s parental rights were terminated under Iowa Code section

232.116(1)(f) (2022).2 The first three elements are clearly met—the children are



1 The State noted in its response to the father’s petition, “[T]he exact nature of the
claims being made are unclear and not fully briefed, rendering many if not most of
the below claims waived.” We agree with this description. Counsel failed to
identify the separate issues appealed or link what little argument is made to
specific legal conclusions challenged.
2 The court may terminate parental rights under section 232. 116(1)(f) when it finds:

               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.
                                          4


over four years of age, were adjudicated children in need of assistance, and have

been removed from the father’s custody for more than a year. The father had no

relationship with the children before their placement with him; when with him in

Ohio, he did little care-taking or parenting of the children, and committed an assault

in front of them. Their brief time with the father still causes them nightmares. He

may have participated in treatment while on probation, but his lack of parenting

skills was apparent from his testimony and the stories told by the children to service

providers and others. We find the fourth element—the children cannot be returned

to the father’s custody—has been established by clear and convincing evidence.

       In determining their best interests, we consider the children’s safety and the

best placement for their physical, mental, and emotional condition and needs.

Iowa Code § 232.116(2). The father offers no reason termination is not in the

children’s best interests. He has no positive relationship with the children and

failed to look after their physical, educational, and emotional needs when he had

the opportunity to do so. The children are doing well in their current placement

and an adoptive home is waiting. The children have told DHS and their guardian

ad litem they now feel safe. Significant efforts to help the children and provide for

their physical, mental, and emotional support have occurred. Termination of the

father’s parental rights and adoption is clearly in the children’s best interests.




              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                           5


       A parent has the responsibility “to object to services early in the process so

appropriate changes can be made.” In re C.B., 611 N.W.2d 489, 493–94 (Iowa

2000). The only additional efforts the father requested were family therapy, in-

person visits, and a home study. The home study could have been started earlier

but was in progress at the time of the termination hearing—just awaiting the results

of background checks of the father and his wife. The children’s therapist had not

yet approved family therapy with the father. Although DHS did try to arrange some

in-person visits, these efforts were complicated by the father’s distance and other

reasons outside everyone’s control.        Under the circumstances of this case,

reasonable efforts were provided.

       The father also asked for additional time to achieve reunification with the

children. The court may only grant an extension when it can “enumerate the

specific factors, conditions, or expected behavioral changes” providing a basis to

determine the children will be able to return to the parent at the end of the additional

six months. Iowa Code § 232.104(2)(b). The father did not ask for an extension

below, and no extension is warranted.

       Finally, the father argues the court should apply an exception to termination

under section 232.116(3) because the children are in the custody of a relative.

Although placed with relatives, legal custody of the children remains with DHS.

Therefore, the exception under section 232.116(3)(a) does not apply. See In re

A.M., 843 N.W.2d 100, 113 (Iowa 2014) (“Although section 232.116(3)(a) allows

the juvenile court not to terminate when a ‘relative has legal custody of the child,’
                                          6


A.M. is not in the legal custody of her grandparents.” (internal citation omitted)).

We affirm the termination of the father’s parental rights.

       AFFIRMED.